UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-7231


NARSEAL BATISTE,

                Plaintiff - Appellant,

          v.

FEDERAL BUREAU OF PRISONS, et. al.; JOEL ZIEGLER, Warden,
FCI Beckley, officially and in his individual capacity; DR.
DOMINICK MCLAIN, D.O. Clinical Director, officially and in
his individual capacity; KEVIN THOMPSON, Health Services
Administrator, officially and in his individual capacity;
JOHN AND JANE DOES A - Z, also in their official and
individual capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:13-cv-13565)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Narseal Batiste, Appellant Pro Se.       Stephen Michael Horn,
Assistant United States Attorney, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Narseal Batiste seeks to appeal the district court’s

order denying his motion for a temporary restraining order and a

preliminary      injunction,         and   dismissing       his     complaint       filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).                  The district court referred

this   case     to     a    magistrate      judge        pursuant     to    28     U.S.C.

§ 636(b)(1)(B) (2012).             The magistrate judge recommended that

relief be denied and advised Batiste that failure to file timely

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

           The       timely       filing   of     specific        objections       to    a

magistrate      judge’s      recommendation        is     necessary        to    preserve

appellate review of the substance of that recommendation when

the    parties       have     been     warned       of     the      consequences        of

noncompliance.         Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.   1985);    see       also   Thomas    v.   Arn,      474    U.S.     140    (1985).

Batiste has waived appellate review by failing to timely file

objections after receiving proper notice.

           Batiste         also   seeks    to    appeal     the     district     court’s

order denying his motion to submit untimely objections to the

magistrate judge’s report and recommendation.                        With respect to

this order, we have independently reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

                                           2
stated    by    the   district   court.     Batiste     v.    Fed.   Bureau   of

Prisons, No. 5:13-cv-13565 (S.D.W. Va. July 21, 2014, Aug. 7,

2014).     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in    the   materials

before   this    court   and   argument   would   not   aid    the   decisional

process.



                                                                       AFFIRMED




                                      3